           Case 1:20-cv-07501-CM Document 4 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO MARCIAL GUZMAN,

                             Plaintiff,
                                                                     20-CV-7501 (CM)
                     -against-
                                                        ORDER DIRECTING PAYMENT OF FEE
DONALD TRUMP; DONALD TRUMP                                OR AMENDED IFP APPLICATION
FAMILY,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but it is largely blank. Plaintiff did not answer the

questions about whether he is presently employed or what his assets or expenses are. Plaintiff

checks the box indicating that he receives income from “business profession, or other self-

employment,” but he does not provide an amount. (ECF 1 at 1.) Because Plaintiff does not

answer most of the questions concerning his financial situation, the Court is unable to conclude

that he lacks sufficient funds to pay the relevant fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-7501 (CM), and address the

deficiencies described above by providing facts to establish that he is unable to pay the filing

fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).
            Case 1:20-cv-07501-CM Document 4 Filed 09/14/20 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 14, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
